DETAILED ACTION
CLAIMS 1-5, 7-8, 10-11, 13, 15-16, 18, 20, 22, 25, 28-29, 31-32, 38, 42, 46, AND 50-52 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38, 1, 2-5, 7-8, and 10-11
 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Mathison et al., US 2018/0152541 Al, (“Mathison”; Cited by Applicant on IDS dated 4/02/2021 and in the previous action).
Regarding Claim 38,
 Mathison teaches A device that is operable to connect to a network, (Fig. 1, elements 110-160; See also [0014] “Systems and methods described herein assign a device to a LW bootstrap server that will enable M2M devices to discover and register with a local LW-M2M server on whichever mobile carrier's network the M2M devices are assigned ….” Emphasis added. i.e. the devices and network are of an LW-M2M type) the device comprising:  
a processor;
and a memory coupled to the processor and having instructions stored therein that are executable by the processor to cause the device to perform operations comprising: : (Fig. 3, elements 300, 320, and 330; See also [0035] “Processor 320 may include a processor, a microprocessor, or processing logic that may interpret and execute instructions. Memory 330 may include any type of dynamic storage device that may store information and instructions, for execution by processor 320 ….”)
requesting a Bootstrap data object (Fig. 7, element 716; Fig. 9, element 946; i.e. management server connection information – Bootstrap data object giving the claim the BRI – is requested ) from a network node  reachable via the network (Fig. 7, element 160; Fig. 9, element 160; See also [0013] – [0014] “LW-M2M server(s)”), the Bootstrap data object comprising an identification of a device management server; ([0052] “The management server connection information may include, for example, a management server URL and a session key to allow UE 110 to connect to management server 150.”)
receiving the Bootstrap data object from  the network node; ([0052] “bootstrap server 160 may provide management server connection information (e.g., for management server 150) to UE 110 (signal 722).” Emphasis added.) 
configuring a data object on the device in accordance with the Bootstrap data object; ([0053] “In response to receiving the management server connection information, UE 110 may provide a registration request to management server 150 (signal 724). The registration request may include an encrypted string or token based on the session key previously provided to UE 110 by bootstrap server 160.” i.e. a registration request is generated based on the management server connection information – a data object is configured giving the claim the BRI –) and
requesting registration with the management server identified in the Bootstrap data object.  (Fig. 7, element 724; Fig. 9, element 946; See also [0053] “UE 110 may provide a registration request to management server 150 (signal 724).”) 
Claim(s) 1
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 38. Therefore claim(s) 1 is/are rejected under the same reasoning set forth above over Mathison.
Regarding claims 2-5, 7-8, 10-11, 
 
 Mathison teaches these claims according to the reasoning set forth in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 42, 46, 50-52, 18, 20, 22, 25, 29, and 31 

is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al., US 2018/0152541 Al, (“Mathison”; Cited by Applicant on IDS dated 4/02/2021) in view of Anand et al., US 20020078188 A1, (“Anand”; Cited to, but not relied upon in a previous action).
Regarding Claim 42,
 Mathison teaches a Bootstrap server comprising:
a processor; and a memory coupled to the processor and having instructions stored therein that are executable by the processor to cause the device to perform operations comprising: (Fig. 1, element 160; see also Fig. 3, elements 300, 320, and 330; See also [0035] “Processor 320 may include a processor, a microprocessor, or processing logic that may interpret and execute instructions. Memory 330 may include any type of dynamic storage device that may store information and instructions, for execution by processor 320 ….”)
generating a Bootstrap data object corresponding to a device that is operable to connect to a network, the Bootstrap data object comprising an identification of a device management server; (Fig. 7, element 160, 720, and 722; See also [0052] “bootstrap server 160 may assign an applicable management server 150 for UE 110 (signal 720) … server 160 may provide management server connection information (e.g., for management server 150) to UE 110 (signal 722).” Emphasis added. i.e. a Bootstrap data object giving the claim the BRI) and
Mathison  does not teach prior to the device connecting to the network, distributing the Bootstrap data object to a network node reachable via the network, the network node being separate from the device.
Note that Mathison goes on to teach that the boot server may contain a load balancer and a credential manager configured to provide the UE with at least management server information upon request. ([0039] – [0041] i.e. the information is available for those UEs joining the network) 
Anand teaches prior to the device connecting to the network, distributing the Bootstrap data object to a network node reachable via the network, the network node being separate from the device. (Anand Fig. 4, depicting information and boot files for client Y – element 426 – having been distributed to server B – element 420 – such that client Y may access the information and boot files over a network interface – element 432 and 430 –; See also [0055] – [0056].) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Anand with the teaching of Mathison  as both references are directed to computer initialization. Moreover, Anand improves on Mathison’s teaching of utilizing a boot server to balance load as amongst resource constrained management servers ([0039] – [0041]) by teaching a technique which further balances load amongst constrained boot servers, thus further improving reliability and performance in the initialization environment.  (Anand [0013]-[0015] and [0075])  
Claim(s) 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 42. Therefore claim(s) 18 is/are rejected under the same reasoning set forth above over Mathison in view of Anand.
Regarding claims 20 and 25, 
 Mathison teach these claims according to the reasoning set forth in the previous office action.
Regarding Claim 22,
 Mathison teaches wherein the network node comprises a Bootstrap server proxy node, and
wherein generating the Bootstrap data object comprises labelling the Bootstrap data object with a characteristic of the device, (Fig. 7, element 110; See also [0034] ‘FIG. 3 is a diagram illustrating exemplary components of a device 300. Device 300 may correspond, for example, to a component of UE 110, management server 150, bootstrap server 160, eNodeB 220, MME device 230, SGW device 240, PGW device 250, HSS device 260, or another component of network environment 100. Device 300 may include a bus 310, a processor 320, a memory 330, an input component 340, an output component 350, and a communication interface 360.’ i.e. a Bootstrap server proxy node giving the claim the BRI ) 
wherein the characteristic comprises at least one of:
a device type;
a device identifier;
a representation of device capabilities; and
 a representation of data objects configured on the device. 
  ([0053] “bootstrap server 160 may provide management server connection information (e.g., for management server 150) to UE 110 (signal 722). The management server connection information may include, for example, a management server URL and a session key to allow UE 110 to connect to management server 150” i.e. a session key corresponding to the UE – a device identifier giving the claim the BRI – is provided in the management server connection info.)
Regarding Claim 50,
 Mathison does not teach wherein the network node is separate from a LwM2M Bootstrap server, which is separate from the LwM2M device management server.
Anand teaches wherein the network node is separate from a LwM2M Bootstrap server, which is separate from the LwM2M device management server. (Anand Fig. 4, depicting information and boot files for client Y – element 426 – having been distributed to server B – element 420 – such that client Y may access the information and boot files over a network interface – element 432 and 430 –; See also [0055] – [0056].) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Anand with the teaching of Mathison  as both references are directed to computer initialization. Moreover, Anand improves on Mathison’s teaching of utilizing a boot server to balance load as amongst resource constrained management servers ([0039] – [0041]) by teaching a technique which further balances load amongst constrained boot servers, thus further improving reliability and performance in the initialization environment.  (Anand [0013]-[0015] and [0075]).
Claim(s) 51 and 52
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 50. Therefore claim(s) 51 and 52 is/are rejected under the same reasoning set forth above over Mathison in view of Anand.
Regarding Claim 46,
 Mathison teaches a network node, the network node comprising:
a processors and a memory coupled to the processor and having instructions stored therein that are executable by the processor to cause the device to perform operations comprising: (Fig. 3, element 130; See also Fig. 2, element 130; See also [0032] and Fig. 3, elements 300, 320, and 330; See also [0035] “Processor 320 may include a processor, a microprocessor, or processing logic that may interpret and execute instructions. Memory 330 may include any type of dynamic storage device that may store information and instructions, for execution by processor 320 ….”) 
receiving a request for a Bootstrap data object from a device operable to connect to a network, (Fig. 7, element 160, 720, and 722; See also Fig. 9;)
the Bootstrap data object corresponding to a device and including an identification of a device management server; the Bootstrap data object comprising an identification of a device management server; ([0052] “The management server connection information may include, for example, a management server URL and a session key to allow UE 110 to connect to management server 150.”) 
determining whether the Bootstrap data object is available on the network node; and
responsive to determining that the  Bootstrap data object is available on the network node,  sending the Bootstrap data object to the device.  ([0065] “UE 110 may receive bootstrap server URL 712 from PGW device 250 and generate a request for management server connection information 716 using bootstrap server URL 712. Bootstrap server 160 may receive request 716 and, after verifying the request, may assign a management server 150 to UE 110 based on particular load-balancing criteria, and may provide management server connection information 722 to UE 110.” Emphasis added. 
See also [0040] “load balancer 410 may assign a UE 110 to a particular management server 150 based on available resources ….” i.e. if a management server meeting with appropriate resources is available, the bootstrap server/load manager will assign the UE to the management server. ) 
Mathison does not teach receiving a Bootstrap data object from a Bootstrap server that is separate from the network node.\
Note that Mathison goes on to teach that the boot server may contain a load balancer and a credential manager configured to provide the UE with at least management server information upon request. ([0039] – [0041] i.e. the information is available for those UEs joining the network) 
Anand teaches receiving a Bootstrap data object from a Bootstrap server that is separate from the network node, (Anand Fig. 4, depicting information and boot files for client Y – element 426 – having been distributed to server B – element 420 – such that client Y may access the information and boot files over a network interface – element 432 and 430 –; See also [0055] – [0056].) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Anand with the teaching of Mathison  as both references are directed to computer initialization. Moreover, Anand improves on Mathison’s teaching of utilizing a boot server to balance load as amongst resource constrained management servers ([0039] – [0041]) by teaching a technique which further balances load amongst constrained boot servers, thus further improving reliability and performance in the initialization environment.  (Anand [0013]-[0015] and [0075])  
Claim(s) 28
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 46. Therefore claim(s) 28 is/are rejected under the same reasoning set forth above over Mathison in view of Anand.
Regarding claim 29, 
 Mathison teach these claims according to the reasoning set forth in the previous office action.
Regarding claim 31, 
 Mathison does not teach wherein the Bootstrap data is first Bootstrap data and the device is a first device, the method further comprising:
receiving a request for a second Bootstrap data object from a second device operable to connect to the network;
determining whether the second Bootstrap data object corresponding to the second device is available at on the network node; and
responsive to the second Bootstrap data object not being available on the network node, performing at least one of:
ignoring the request;
sending a message to the device indicating that no Bootstrap data object is available; and
forwarding the request.
Mathison goes on to teach that bootstrap server address information may be stored on several of the nodes available in its access network (Fig. 2, element 130 and [0032]) 
Anand teaches wherein the Bootstrap data is first Bootstrap data and the device is a first device, the method further comprising: (Fig. 4, element 427 and client Z) 
receiving a request for a second Bootstrap data object from a second device operable to connect to the network; (Fig. 4, element 426 and Client Y; See also Fig. 5, element “4” depicting a request to server A for client y’s files.) 
determining whether the second Bootstrap data object corresponding to the second device is available at on the network node; and responsive to the second Bootstrap data object not being available on the network node, performing at least one of: ignoring the request; sending a message to the device indicating that no Bootstrap data object is available; and forwarding the request. (Fig. 5, element “5” indicating that client Y’s files are not available on server A)
Claim(s) 13 and 15-16
 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al., US 2018/0152541 Al, (“Mathison”; Cited by Applicant on IDS dated 4/02/2021) in view of Anand et al., US 20020078188 A1, (“Anand”; Cited to, but not relied upon in a previous action) in further view of LIU et al., US 2016/0150001 Al, (“Liu” cited in the previous action)
Regarding claims 13 and 15-16,
 
 Mathison and Liu teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 32
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathison et al., US 2018/0152541 Al, (“Mathison”; Cited by Applicant on IDS dated 4/02/2021) in view of Anand et al., US 20020078188 A1, (“Anand”; Cited to, but not relied upon in a previous action) in further view of Tripathi et al., US 2013/0238885 Al, (“Tripathi”; Cited in the previous action).
Regarding claims 32,
 
 Mathison and Tripathi teach this claim according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 9/22/2022 (“Remarks” have been fully considered but they are persuasive in part, and not persuasive in part.
Applicant first argues that “management server connection information is not the same as a Bootstrap data object. At best, the management server connection information describes the identification of a device management server, which Claim 1 describes as being included in the Bootstrap data object.” Remarks at p. 3.
Examiner respectfully disagrees. A bootstrap data object comprising only management server identification information reads on the claim.
Next, Applicant argues that the combination of Mathison and Khanna does not teach the subject matter of the amended claims 18, 28, 42, 46, and 50-52. Examiner agrees, however, upon further consideration, a new ground(s) of rejection is made in view of Mathison in view of Anand.
Finally, with respect to claim 7, 22, and 32, Applicant argues that “Mathison fails to describe that a downstream network device can include any of the recited entities. Furthermore, a ‘downstream network node’ capable of extracting a bootstrap server identifier request fails to teach or suggest an entity that can perform the same features as recited in the claims (e.g., transmitting a Bootstrap data object).” Remarks at pp. 5-6.
Examiner respectfully disagrees. As discussed previously, Mathison teaches that any of the server devices in its network may contain a memory, a communication interface, and a processor. (Fig. 7, element 110 and [0034].). In other words  a file server, bootstrap server cache, or peer client device giving the claim the BRI.
Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALNAS, US 20140304323 A1, for its teaching of configuring a mobile device to bootstrap from a boot server and establish a management session with a management server.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187         

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187